                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BEVERLY JO LITTLE,

                       Plaintiff,
       v.                                             Civil Action 2:18-cv-1488
                                                      Judge George C. Smith
                                                      Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                       Defendant.

                            REPORT AND RECOMMENDATION

       On November 19, 2018, Plaintiff filed a motion for leave to proceed in forma pauperis

under 28 U.S.C. § 1915(a). (Doc. 1). In Adkins v. E.I. DuPont de Nemours & Co., Inc., 335

U.S. 331 (1948), the Supreme Court set forth the legal standard applicable to a motion to proceed

in forma pauperis. An affidavit of poverty is sufficient if it reflects that the plaintiff cannot pay

the Court’s filing fee without depriving himself and his dependents the “necessities of life.” Id.

at 339 (internal quotation marks omitted). Although the plaintiff need not be totally destitute in

order to proceed in forma pauperis, paying the filing fee must be more than a mere hardship. See

Foster v. Cuyahoga Dep’t of Health & Human Servs., 21 F. App’x 239, 240 (6th Cir. 2001)

(noting that “the question is whether the court costs can be paid without undue hardship”).

Consequently, unless it is clear that the one-time payment of the Court’s filing fee will render the

plaintiff unable to provide for himself and his dependents, the Court cannot grant him in forma

pauperis status. See Adkins, 335 U.S. at 339.

       In Plaintiff’s affidavit, she explains that she is employed and makes $600 per month.

(Doc. 1 at 2). She is divorced and does not have any dependents. (Id.). Plaintiff has $3,000 in

cash on hand or in a bank account, and in the past twelve months received $10,000 from an
annuity and $30,000 in spousal support. (Id. at 2–3). Plaintiff owns a car valued at $10,000.

(Id. at 3). Her monthly expenses include, among other things, rent, utilities, car payments, credit

card payments, a cellphone bill, and cable. (Id. at 4).

       Based on the information Plaintiff provided in her affidavit, it appears that she has access

to sufficient assets such that paying the one-time filing fee of $400.00 would not impose an

undue hardship upon her. With the resources available to her, it also appears that paying the

filing fee would not cause Plaintiff to deprive herself the necessities of life. Accordingly, it is

RECOMMENDED that Plaintiff’s motion for leave to proceed in forma pauperis (Doc. 1) be

DENIED.

                                    Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).      A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of




                                                 2
the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: November 28, 2018                             /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                3
